     Case 2:19-cv-00679-TLN-GGH Document 20 Filed 08/31/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    JOHN CALDWELL,                                    No. 2:19-cv-00679-TLN-GGH
12                       Petitioner,
13           v.                                         ORDER
14    V. FOSS,
15                       Respondent.
16

17          Petitioner John Caldwell (“Petitioner”), a state prisoner proceeding pro se, has filed a

18   motion to reopen this closed habeas action. (ECF No. 18.)

19          On June 29, 2020, the magistrate judge filed findings and recommendations which were

20   served on all parties and which contained notice to all parties that any objections to the findings

21   and recommendations were to be filed within twenty-one days. (ECF No. 19.) Neither party has

22   filed objections to the findings and recommendations.

23          Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

24   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

25   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

26   1983); see also 28 U.S.C. § 636(b)(1).

27          Having reviewed the file under the applicable legal standards, the Court finds the Findings

28   and Recommendations to be supported by the record and by the magistrate judge’s analysis.
                                                        1
     Case 2:19-cv-00679-TLN-GGH Document 20 Filed 08/31/20 Page 2 of 2

 1           Accordingly, IT IS HEREBY ORDERED that:

 2           1. The Findings and Recommendations filed June 29, 2020 (ECF No. 19), are adopted in

 3   full;

 4           2. Petitioner’s motion to reopen this action (ECF No. 18) is DENIED; and

 5           3. Any further filings from Petitioner in this closed case will be disregarded.

 6           IT IS SO ORDERED.

 7   DATED: August 30, 2020

 8

 9

10
                                                                  Troy L. Nunley
11                                                                United States District Judge

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
